Exhibit 10.9.3

AMENDMENT #1

TO

PROJECT RIDER #1

COLLABORATION AGREEMENT

This Amendment #1 (“Amendment #1”) is entered into effective as of the date of
the final signature executing this Amendment #1 (“Amendment #1 Effective Date”),
by and between Magenta Therapeutics, Inc. (“Magenta”) and Be The Match
Biotherapies, LLC (“BTMB”), (each a “Party” and collectively the “Parties”) as
those Parties are defined in Attachment A, Project Rider, effective December 6,
2017 (collectively, the “Project Rider #1”).

WHEREAS, the Parties executed a Collaboration Agreement, effective November 10,
2017, and Project Rider #1, effective December 6, 2017; and

WHEREAS, the Parties agree to revise the Statement of Work and Payment Schedule
of the Project Rider #1.

NOW, THEREFORE, for the valuable consideration contained herein, and intending
to be legally bound, Magenta and BTMB agree to the following amendments to be
effective as of the Amendment #1 Effective Date as follows:

Amendment to Project Rider #1

 

  1.

Revise subparagraph (a) of Section A. Statement of Work so that Dr. Dennis
Confer is replaced with Dr. Steven Devine.

 

  2.

Delete the Payment Schedule in Section D. Compensation of BTMB of Project Rider
#1 in its entirety and replace it with the following to read as follows:

PAYMENT SCHEDULE

 

$248,804 for Services provided by BTMB during the December 6, 2017 through
December 31, 2018 timeperiod.    The Parties have mutually agreed that the total
amount due BTMB for the December 6, 2017 through December 31, 2018 timeperiod
has been revised to a fixed price payment of $248,804, of which BTMB has already
received payment in full.          The Parties also acknowledge that the CIBMTR
Corporate Leader Level membership for 2018 (as referenced in subparagraph (c) of
Section A. Statement of Work) has been paid in full.

 

1



--------------------------------------------------------------------------------

       For Services provided by BTMB during Calendar Year 2019 (January 1, 2019
through December 31, 2019), Magenta will pay BTMB a fixed price quarterly
payment of $25,000.    BTMB will invoice $25,000 every January 15th for
consulting services occurring during the period commencing January 1st and
ending March 3lst.          BTMB will invoice $25,000 every April 15th for
consulting services commencing April 1st and ending June 30th.          BTMB
will invoice $25,000 every July 15th for consulting services commencing July 1st
and ending September 30th.          BTMB will invoice $25,000 every October 15th
for consulting services commencing October 1st and ending December 31st.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

This Amendment #1 is executed by individuals who are duly authorized to legally
bind their respective parties as of the Amendment #1 Effective Date:

 

MAGENTA THERAPEUTICS, INC.       BE THE MATCH BIOTHERAPIES, LLC By:  

/s/ Christina Isacson

    By:  

/s/ Brian Lindberg

  Authorized Signature       Authorized Signature  

Christina Isacson

     

Brian Lindberg

    (Typed/Printed Name)         (Typed/Printed Name)

Title:

 

CBO

   

Title:

 

Corporate Vice President

Date:

 

12/6/18

   

Date:

 

Dec 6, 2018